Citation Nr: 1007549	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied an increased rating for PTSD in February 2005.  
A July 2008 Board decision granted an increase and assigned a 
rating of 50 percent disabling for the Veteran's PTSD.  In 
May 2009, the Court of Appeals for Veterans Claims (Court) 
remanded the claim based on a Joint Motion for Partial Remand 
(Joint Motion).  

A hearing was held in this matter via video conference in 
November 2006 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of a review of the claims file and the Court's Order 
on the Joint Remand, the Board finds that further RO/AMC 
action on this matter is warranted.  The purpose of this 
Remand is to schedule the Veteran for an examination to 
determine the severity of his service-connected PTSD. 

According to the Joint Motion, evidence in the record 
subsequent to the May 2005 VA medical examination indicates 
that the Veteran's condition may have worsened since the May 
2005 exam.  A June 2006 note from the Veteran's physician 
states that his medication had to be increased due to his 
deteriorating condition.  




Additionally, treatment records from 2006 indicate that the 
Veteran complained that his depression has increased prior to 
his wife's death on February 2006.  Treatment notes also 
reflect that he complained that his nightmares had worsened 
since November 2005.  

The Veteran also submitted a November 2009 letter from his 
physician stating that the Veteran "has a diagnosis of major 
depression disorder and PTSD.  His mental condition, as a 
result of this disorder, is severely impairing.  It is my 
opinion that he is unable to maintain employment."

However, the record also indicates that the Veteran is in 
receipt of benefits from the Social Security Administration 
based upon the primary diagnosis of non-service-connected 
degenerative disc disease of the lumbar spine, as well as 
unspecified "affective/mood disorders."  

The United States Court of Appeals for Veterans Claims has 
held that when a Veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Veteran has indicated a worsening of his symptoms and has 
submitted medical evidence indicating a worsening of 
symptoms.  The VA's duty to assist requires a "thorough and 
contemporaneous" medical examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In order to properly assess the Veteran's service-connected 
PTSD under VA's Schedule for Rating Disabilities, he must be 
afforded a new examination that considers contemporaneous 
findings pertinent to all applicable criteria for a higher 
rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. Part 4.

The issue of a total disability rating based on individual 
unemployability (TDIU) has been raised.  In Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), the Court 
held that once a Veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual unemployability.  
Since the Veteran submitted a statement from his physician 
that he is unable to maintain employment, a TDIU claim must 
be considered.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for his 
PTSD that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.  After the above development is 
completed, the RO/AMC will schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The following considerations will govern 
the examination:

a.  The Veteran's claims file and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the evaluation, and the examiner 
must acknowledge such receipt and review 
in any report generated as a result of 
this examination.  



b.  All studies deemed necessary should 
be performed.  The examiner should 
report all symptoms associated with the 
Veteran's PTSD, and opine as to the 
degree of impairment as to PTSD in 
accordance with established VA rating 
protocols.  

The examiner must also express an 
opinion as to whether the Veteran's 
psychiatric disorder, (with any 
other service-connected disorder) 
renders him unemployable, without 
regard to any non-service-connected 
disorder.  

3.  Following such development, the 
RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  The 
RO/AMC's attention is called to the 
ruling in Roberson, as discussed above.  
If any such action does not resolve the 
claim, the RO/AMC shall issue the 
Veteran and his representative a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




